Name: Commission Regulation (EEC) No 88/83 of 13 January 1983 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 83 Official Journal of the European Communities No L 13/ 11 COMMISSION REGULATION (EEC) No 88/83 of 13 January 1983 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3437/82 (4), Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on the obligatory adjust ­ ments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (5) and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 of 19 May 1982 (6), as last amended by Regulation (EEC) No 69/83 0 ; Whereas, pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; Whereas Commission Regulation (EEC) No 1372/81 of 19 May 1981 (8), as amended by Regulation (EEC) No 386/82 (9), lays down detailed rules for the applica ­ tion of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regu ­ lation (EEC) No 1372/81 during the period 5 to 11 January 1983 for the pound sterling represent a difference departing by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed, HAS ADOPTED THIS REGULATION : Article 1 1 . The 'United Kingdom' column of Annex I to Regulation (EEC) No 1235/82 is deleted. 2. Annexes II and III to Regulation (EEC) No 1235/82 are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 17 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 362, 23 . 12. 1982, p. 4 . h) OJ No L 106, 29 . 4 . 1977, p. 27 . {*) OJ No L 362, 23 . 12 . 1982, p . 1 . 0 OJ No L 178 , 1 . 7 . 1978 , p . 63 . (6) OJ No L 142, 20 . 5 . 1982, p . 1 . 0 OJ No L 11 , 13 . 1 . 1983, p . 1 . (8) OJ No L 138 , 25 . 5 . 1981 , p . 14 . 9 OJ No L 49 , 22. 2. 1982, p . 1 . No L 13/ 12 Official Journal of the European Communities 15. 1 . 83 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece  Beef and veal 0-916 0-946 _ 1-031 1-023 1-053 1-233  Milk and milk products 0-916 0-946  1-031  1-023 1-053 1-233  of Regulation (EEC) No 3033/80 0-916 0-946  1-031  1-023 1-053 1-233  Pigmeat 0-916 0-946    1-023 1-023 1-233  Sugar 0-916 0-946  1-031  1-023 1-053 1-233  Cereals 0-916 0-946  1-031  1-023 1-053 1-233  Eggs and poultry and albumins 0-916 0-946  1-031  1-023 1-053 1-233  Wine 0-916       1-205 15 . 1 . 83 Official Journal of the European Communities No L 13/ 13 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III BILAG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n0 974/71 Application of Article 2a of Regulation (EEC) N ° 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n . 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 974/71 100 Lit = 3,39255 Fb/Flux 0,616545 Dkr 0,175143 DM 0,494390 FF 0,190619 F1 0,0514996 £ (Irl) 0,0462600 £ (UK)